Citation Nr: 1742035	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  04-05 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a bowel disorder, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to May 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2002 and December 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in July 2010.  A transcript of the proceeding is of record.

These matters were previously before the Board in June 2012, at which time they were remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issues on appeal.

The Veteran is seeking service connection for an eye condition and a bowel condition.  Specifically, the Veteran contends that he has an eye condition and bowel condition as a result of his service-connected type II diabetes mellitus.

With regard to the Veteran's claim for service connection for an eye disorder, the Veteran was afforded a VA exam in June 2009 in which the examiner opined that none of the Veteran's current eye conditions are etiologically related to his military service or to his diabetes mellitus.  The examiner did not provide a rationale for his opinion nor did he address aggravation as specifically requested in the August 2007 remand, therefore, the Board remanded for an additional VA examiner opinion.
Subsequently, in an October 2014 VA addendum opinion an examiner stated that the Veteran has a history of anterior uveitis which is not due to any event seen in his efolder.  The examiner opined that the Veteran's anterior uveitis was not a result of or aggravated by his diabetes; diabetes does not cause anterior uveitis.  The Board finds the October 2014 VA addendum opinion inadequate; the opinion does not address the Veteran's complete medical history/diagnoses of record.  The January 2009 VA examiner diagnosed the Veteran with recurrent anterior uveitis, epiretinal membrane, and mild cataracts and the October 2014 VA examiner only addressed anterior uveitis.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).      
 
The evidence of record also includes a December 2015 VA examination in which the examiner opined that the condition claimed is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner reasoned that the Veteran has a history of anterior uveitis and this is not due to an event seen in his efolder.  The examiner further opined that the Veteran's uveitis was not aggravated by his service-connected diabetes mellitus.  The examiner reasoned that diabetes does not aggravate uveitis.  The Board finds the December 2015 VA examination opinion inadequate.  The December 2015 VA examiner again did not address the Veteran's complete medical history/diagnoses of record.  Further, the examiner did not provide an adequate rationale for his opinion.

Lastly, the evidence of record includes April 2016 and June 2016 addendum opinions.  In the April 2016 addendum opinion the examiner opined that the Veteran's service-connected diabetes did not cause or aggravate the Veteran's nuclear sclerosis (cataracts).  The examiner reasoned that the Veteran has minimal nuclear sclerosis which is a normal age related change, he has had it for 15 years without any worsening, and the Veteran has 20/20 vision in each eye.  In the June 2016 addendum opinion the examiner opined that the Veteran's epiretinal membrane was not caused by or aggravated by diabetes mellitus or any event from military service.  The examiner reasoned that diabetes mellitus does not cause epiretinal membrane.  The Board finds that the April 2016 and June 2016 addendum opinions inadequate.  The examiners did not consider the Veteran's complete medical history or the Veteran's competent lay statements.  The Board notes that the Veteran has complained of blurred vision and swelling in eyes associated with elevated blood sugar levels, and has been diagnosed with iritis, anterior uveitis, cataracts, retinopathy, diplopia, hyperopia, and deviation.  Further, the June 2016 examiner did not provide an adequate rationale for his opinion and indicated that he did not review the Veteran's private medical records.  Given the foregoing, the Board finds that an additional VA opinion is needed.  Id. 

Regarding the Veteran's claim for service connection for a bowel condition, the Veteran was afforded a VA examination in January 2009 in which the examiner opined that the Veteran's polyps and diverticulosis are not related to his service-connected diabetes mellitus.  The examiner reasoned that there is no correlation and there is no supporting documentation.  The examiner further opined that the Veteran has diarrhea which is as least as likely as not caused by or a result of service-connected diabetes mellitus.  The examiner reasoned that diarrhea is a side effect of metformin that the Veteran is receiving for service-connected diabetes mellitus.  The Board found the January 2009 VA examination inadequate and remanded for an additional opinion.  The report of examination mentioned both polyps and diverticulosis, but was unclear as to the Veteran's diagnosis; chronic diarrhea more closely approximates a symptom rather than a disability.

In September 2010 the Veteran was afforded a VA examination as a result of which the examiner opined that diarrhea is at least as likely as not a result of service-connected diabetes mellitus/service to include any medication required thereby.  The examiner reasoned that diarrhea is a known side effect of metformin.  The examiner further reasoned that polyps and diverticulosis are not related to service-connected diabetes to include any medication required thereby.  The examiner reasoned that there is no known correlation.  The Board finds the September 2010 examiner opinion inadequate.  The examiner did not provide an adequate rationale for his opinion that polyps and diverticulosis are not related to diabetes.  Also, the evidence of record includes an opinion dated January 22, 2004 from Janet L. Baldridge, APRN,BC which states that the Veteran's medical problems, including bowel incontinence, are a direct result of his diabetes, and an August 2012 VA examiner opinion noting fecal leakage and poor bowel control related to a spinal condition.  The examiner did not address these opinions.  Further, the examiner indicated that the Veteran's private medical records and service medical records were not reviewed.  Given the foregoing, the Board finds that an additional VA opinion is needed.  Id.   

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran, if necessary, for an examination with an appropriate VA clinician to determine the nature and etiology of any eye disorders.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  Any and all relevant studies, tests, and evaluations deemed necessary by the clinician should be performed.  The clinician should then address the following:

   (a) Please state whether it is at least as likely as not (50 percent probability or more) that any current eye disorder had its onset in service or is otherwise related to service.
   
   (b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected diabetes mellitus caused any current eye disorder.
   
   (c) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected diabetes mellitus aggravated any current eye disorder beyond the natural progression of the disease.

The clinician is asked to specifically address the Veteran's lay statements including experiencing blurred vision, eye pressure, pain, and swelling in the eyes (with elevated blood sugar levels); and his diagnoses of record including iritis, anterior uveitis, cataracts, retinopathy, deviation, diplopia, and hyperopia.  The clinician is also asked to address the opinion from Janet Baldridge, APRN, BC, dated November 26, 2002. 

If the clinician finds that a current eye disorder was worsened beyond normal progression (aggravated) by his service-connected diabetes mellitus, the clinician should attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the service-connected diabetes mellitus.

Please note that diagnoses made prior to and since the date the claim was filed (November 2001) meet the criteria for a "current" diagnosis.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.

A complete rationale for any opinions rendered must be provided.  If the clinician cannot provide the requested opinions without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

3. Schedule the Veteran, if necessary, for an examination with an appropriate VA clinician to determine the nature and etiology of any bowel disorders.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  Any and all relevant studies, tests, and evaluations deemed necessary by the clinician should be performed.  The clinician should then address the following:

   (a) Please state whether it is at least as likely as not (50 percent probability or more) that any current bowel disorder had its onset in service or is otherwise related to service.
   
   (b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected diabetes mellitus caused any current bowel disorder, to include any medication required thereby.
   
   (c) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected diabetes mellitus aggravated any current bowel disorder beyond the natural progression of the disease, to include any medication required thereby.

The clinician is asked to specifically address the Veteran's lay statements including experiencing diarrhea, constipation, bloating, cramping, nausea, vomiting, and bloody stool; and his diagnoses of record including hemorrhoids, polyps, and diverticulosis.  The clinician is also asked to address the opinion from Janet Baldridge, APRN, BC dated November 26, 2002, and the August 2012 VA examiner opinion noting fecal leakage and poor bowel control related to a spinal condition.       

If the clinician finds that a current bowel disorder was worsened beyond normal progression (aggravated) by his service-connected diabetes mellitus, the clinician should attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the service-connected diabetes mellitus.

Please note that diagnoses made prior to and since the date the claim was filed (November 2001) meet the criteria for a "current" diagnosis.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.

A complete rationale for any opinions rendered must be provided. If the clinician cannot provide the requested opinions without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

4. Readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




